297 F.2d 78
UNITED STATES of America, Plaintiff-Appellee,v.Elbridge (Jack) POTTS, Defendant-Appellant.
No. 14585.
United States Court of Appeals Sixth Circuit.
Dec. 14, 1961.

1
Carrol D. Kilgore, Asst. U.S. Atty., Nashville, Tenn.  (Kenneth Harwell, U.S. Atty., Nashville, Tenn., on the brief), for


2
Dale M. Quillen, Nashville, Tenn.


3
Dale M. Quillen, Nashville, tenn.  (Philip M. Carden, Nashville, Tenn., on the brief), for defendant-appellant.


4
Before MILLER, Chief Judge, MARTIN, Circuit Judge, and DARR, District judge.

ORDER.

5
The appellant was convicted by jury verdict of violating Internal Revenue laws of the United States (Title 26 U.S.C.A. 5179 and 5601(a)(1), (2) and (4)); and was sentenced to two and one-half years' imprisonment on each count, the sentences to run concurrently.


6
Upon consideration of the record and the oral arguments and briefs of the attorney for appellant and of the United States Attorney, we are of opinion that there was substantial evidence to support the verdict of the jury, that no reversible error is found in the rulings of the United States District Judge, Honorable William E. Miller, and that no other ground exists for reversal of the conviction and sentence.


7
Accordingly, the judgment of the District Court is affirmed.


8
It is so ordered.